UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6394


JOHN BACCUS, a/k/a John Roosevelt Baccus, a/k/a John Baccus Roosevelt,

                    Plaintiff - Appellant,

             v.

BRIAN P. STIRLING; DEPT OF CORRECTIONS, SCDC; N. C. MARCHANT;
T. CONWELL; SCOTT LEWIS; ALAN M. WILSON; DAVID C. NORTON;
BRISTOW MARCHANT,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Joseph F. Anderson, Jr., Senior District Judge. (8:18-cv-01880-JFA)


Submitted: August 22, 2019                                        Decided: August 26, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


John Roosevelt Baccus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Roosevelt Baccus appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended that

relief be denied and advised Baccus that failure to file timely specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance.               United States v.

Midgette, 478 F.3d 616, 621-22 (4th Cir. 2007); see also Thomas v. Arn, 474 U.S. 140,

154-55 (1985).     Although Baccus filed timely objections to the magistrate judge’s

recommendation, he has waived appellate review because the objections were not specific

to the particularized legal recommendations made by the magistrate judge. See Midgette,
478 F.3d at 622 (holding that, “to preserve for appeal an issue in a magistrate judge’s report,

a party must object to the finding or recommendation on that issue with sufficient

specificity so as reasonably to alert the district court of the true ground for the objection”).

Accordingly, we affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  AFFIRMED

                                               2